GARDEN, JUDGE:
By contract dated May 25, 1972, the claimant agreed to provide pickup and disposal service of trash and garbage for occupants in mobile home sites operated jointly by the State of West Virginia and HUD in flood disaster areas in Logan County. The contract was renewed by a Renewal Agreement dated May 3, 1974, for the period from May 1, 1974 through April 30, 1975. The original contract or a copy thereof could not be located by either the claimant or the respondent, but the Renewal Agreement, which was in the form of a Purchase Order, provided as follows:
“RENEWAL AGREEMENT
This Purchase Order constitutes acceptance of Agreement made by and between the State of West Virginia, by the Commissioner of Finance and Administration, for and on behalf of the Department of Finance and Administration and Guyan Transfer and Sanitation, Inc., Amherst-dale, West Virginia, for renewal to contract No. 226-L, to provide pickup and disposal service of trash and garbage for all occupants in the mobile home sites operated jointly by the State of West Virginia and HUD in flood disaster areas in Logan and environs thereof all as set forth in the contract dated May 25, 1972 now in effect and hereby renewed for a further term of one year commencing May 1, 1974 through April 30, 1975 unless cancelled prior thereto with option to renew by the State for further term of yearly periods thereafter. All in accordance with original agreement.
ESTIMATED MONTHLY COST — $4,290.00”
*281Pursuant to the original contract, the respondent, by letter to the claimant dated August 14, 1974, terminated the contract as of midnight on September 14, 1974. A. Douglas McKee, claimant’s president, testified that from May 1, 1972 to September 15, 1974, his company performed the services as contemplated by the agreement. He stated that, even though the Renewal Contract reflected that the “Estimated Monthly Cost” of the services would be $4,290.00, that figure was the actual amount paid monthly by the respondent. Mr. McKee further testified, that his company had been paid in full except for the month of July, 1974, and that as a result, the respondent was indebted to claimant in the amount of $4,290.00.
The respondent did not present any evidence to refute this claim, and, based on the record, an award in favor of the claimant in the amount of $4,290.00 is hereby made.
Award of $4,290.00.